DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment and response filed on 12/20/2021 has been entered and overcomes the rejections to the claims.

Allowable Subject Matter
Claims 13-16 and 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 13, the prior art of record neither shows nor suggest a motor vehicle comprised of, in part,  the vehicle part has at least one Z-rest which is configured as a flat element, wherein the flat element bears in a Z-direction of the motor vehicle against the vehicle body such that a force in the Z-direction of the motor vehicle is transmitted to the vehicle body by the flat element, along with the rest of the limitations of the claim.
Due to their dependency, claims 14-16 and 18-23 are necessarily allowable.

Regarding independent claim 24, the prior art of record neither shows nor suggest a vehicle part comprised of, in part,  the vehicle part has at least one Z-rest which is configured as a flat element wherein, in the case of the intended arrangement of the vehicle part on the vehicle body, the flat element bears in a Z-direction of the motor vehicle against the vehicle body such that a force in the Z-direction of the motor .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH L WILLIAMS/           Primary Examiner, Art Unit 2879